EXHIBIT 10.3

EXECUTION VERSION

EUROPEAN GUARANTEE AND LUXEMBOURG SECURITY AGREEMENT dated as of April 20, 2012,
made by GRAFTECH LUXEMBOURG I S.À.R.L., a Luxembourg societé a responsabilité
limitée (“Luxembourg Parent”), GRAFTECH LUXEMBOURG II S.À.R.L, a Luxembourg
societé a responsabilité limitée (“Luxembourg Holdco”), GRAFTECH SWITZERLAND
S.A., a Swiss corporation (“Swissco” and together with Luxembourg Parent and
Luxembourg Holdco, the “European Guarantors” and each, a “European Guarantor”),
in favor of JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured
Parties (such term and each other capitalized term used but not defined herein
having the meaning given to it in the Amended and Restated Credit Agreement
dated as of October 7, 2011, as amended and further restated on April 20, 2012,
pursuant to the First Amendment dated as of March 26, 2012, among GrafTech
International Ltd., GrafTech Finance Inc., Luxembourg Parent, Luxembourg Holdco,
Swissco, the LC Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Issuing Bank (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and the Issuing Bank has agreed to issue Letters of Credit, upon the
terms and subject to the conditions set forth therein;

WHEREAS the Luxembourg Holdco, Swissco and the European Guarantors are engaged
in related businesses, and each European Guarantor will derive substantial
direct and indirect benefit from the making of the Loans and the availability of
the Letters of Credit; and

WHEREAS it is a condition precedent to the obligations of the Lenders to make
the Loans and the Issuing Bank to issue the Letters of Credit that the European
Guarantors shall have executed and delivered this European Guarantee to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans and the Issuing Bank to issue Letters of Credit, each of
the European Guarantors hereby agrees with the Collateral Agent, for the ratable
benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. (a) Capitalized terms used in this European Guarantee
and not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the UCC (as defined herein) and not defined in
this European Guarantee have the meanings specified therein.

(b) “Collateral” shall have the meaning given such term in Section 6(a).

(c) “European Guarantee” shall mean this European Guarantee and Luxembourg
Security Agreement (as the same may be amended, supplemented or otherwise
modified from time to time).

(d) “General Intangibles” shall mean with respect to each Grantor, the meaning
assigned to such term in the UCC on the date hereof to the extent, in the case
of any General Intangibles arising under any contract or agreement, that the
grant by such Grantor of a security interest pursuant to this European Guarantee
in its rights under such contract or agreement is permitted without the consent
of any other person, or is permitted with consent if all necessary consents to
such grant of a security interest have been obtained from such other person (it
being understood that the foregoing shall not be deemed to obligate such Grantor
to obtain such consents); provided that the foregoing limitation shall not
affect, limit, restrict or impair the grant by such Grantor of a security
interest pursuant to this European Guarantee in any Account or General
Intangible or any money or other amounts due or to become due under any such
contract or agreement to the extent provided in Sections 9-404, 9-405 and 9-406
of the UCC as in effect on the date hereof.

(e) “Grantor” shall have the meaning given such term in Section 6(a).

(f) “Permitted Liens” shall mean Liens permitted pursuant to the Credit
Agreement (including any such Lien expressly permitted pursuant to Section 6.02
thereof in respect of which a release in a form acceptable to the Collateral
Agent has been delivered to the Collateral Agent.

(g) “Security Interest” shall have the meaning given such term in Section 6(a).

(h) “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of New York.

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this European Guarantee shall refer to this European Guarantee as a
whole and not to any particular provision of this European Guarantee, and
section references are to this European Guarantee unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase, “without limitation”.

(j) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



--------------------------------------------------------------------------------

SECTION 2. Guarantee. (a) Each European Guarantor hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not merely as a
surety, guarantees to the Collateral Agent, for the ratable benefit of the
Secured Parties and their respective successors, endorsees, transferees and
assigns, the due, punctual and complete payment and performance by each other
Foreign Subsidiary that is a CFC, when and as due, whether at the stated
maturity, by acceleration, upon one or more dates set for prepayment, or
otherwise, of the Obligations of such Foreign Subsidiary that is a CFC.

(b) Each European Guarantor further agrees to pay any and all reasonable
expenses (including all reasonable fees and disbursements of counsel) which may
be paid or incurred by any Secured Party in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations of each Foreign Subsidiary that is a CFC and/or enforcing any
rights with respect to, or collecting against, such European Guarantor under
this European Guarantee. This European Guarantee shall remain in full force and
effect until the Obligations of each Foreign Subsidiary that is a CFC are
indefeasibly paid in full, no Letters of Credit shall be outstanding and the
Commitments with respect to each Foreign Subsidiary that is a CFC are
terminated, notwithstanding that from time to time prior thereto while the
Commitments are in effect any Foreign Subsidiary that is a CFC may be free from
any Obligations.

(c) Each European Guarantor agrees that whenever, at any time or from time to
time, it shall make any payment to the Collateral Agent for the benefit of any
Secured Party on account of its liability hereunder, it will notify the
Collateral Agent in writing that such payment has been made under this European
Guarantee for such purpose; provided that the failure of such European Guarantor
to provide such notice shall not preclude the application of such payment to the
complete or partial satisfaction of such European Guarantor’s obligations
hereunder following such European Guarantor’s notice to the Collateral Agent of
such payment.

(d) Notwithstanding anything to the contrary set forth herein, the amounts
payable at any time by any European Guarantor in respect of its guarantee
hereunder shall be limited at any time as specified for such European Guarantor
on Schedule I hereto. For the avoidance of doubt, the Swiss Law Limitations
shall only apply to the aggregate Upstream and Cross-Stream Obligations of
Swissco (and not to Obligations that are Swissco’s primary obligations or the
primary obligations of Foreign Subsidiaries that are direct or indirect
subsidiaries of Swissco), as described under the caption “Swissco” on Schedule I
hereto.

SECTION 3. No Subrogation. Notwithstanding any payment or payments made by any
of the European Guarantors hereunder or any setoff or application of funds of
any of the European Guarantors by any Secured Party, no European Guarantor shall
be entitled to be subrogated to any of the rights of any Secured Party against
any Loan Party or any other European Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Obligations of any Foreign Subsidiary that is a CFC, nor shall any European
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party or any other



--------------------------------------------------------------------------------

European Guarantor in respect of payments made by such European Guarantor
hereunder, until all amounts owing to the Secured Parties by any Loan Party on
account of the Obligations of each Foreign Subsidiary that is a CFC have been
indefeasibly paid in full, no Letters of Credit are outstanding and the
Commitments have been terminated with respect to each Foreign Subsidiary that is
a CFC. If any amount shall be paid to any European Guarantor on account of such
subrogation rights at any time when all of the Obligations of each Foreign
Subsidiary that is a CFC shall not have been indefeasibly paid in full, Letters
of Credit shall be outstanding or the Commitments shall not have been terminated
with respect to each Foreign Subsidiary that is a CFC, such amount shall be held
by such European Guarantor in trust for the Secured Parties, segregated from
other funds of such European Guarantor, and forthwith upon receipt by such
European Guarantor be turned over to the Collateral Agent in the exact form
received by such European Guarantor (duly endorsed by such European Guarantor to
the Collateral Agent, if required), to be applied against the Obligations of
each Foreign Subsidiary that is a CFC, whether matured or unmatured, at such
time and in such order as the Collateral Agent may determine.

SECTION 4. Amendments, etc. with Respect to the Obligations; Waiver of Rights.
Each European Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any European Guarantor and without
notice to or further assent by any European Guarantor, any demand for payment of
any of the Obligations of any Foreign Subsidiary that is a CFC made by any
Secured Party may be rescinded by such Secured Party and any of the Obligations
of any Foreign Subsidiary that is a CFC continued, and the Obligations of each
Foreign Subsidiary that is a CFC, or the liability of any other party upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement, any
other Loan Document, any Cash Management Arrangement, Commodity Rate Protection
Agreement or Interest/Exchange Rate Protection Agreement and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
Required Lenders, as the case may be) or the relevant Secured Party (in the case
of any such Cash Management Arrangement, Commodity Rate Protection Agreement or
Interest/Exchange Rate Protection Agreement) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Obligations of any Foreign
Subsidiary that is a CFC may be sold, exchanged, waived, surrendered or
released. No Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations of any
Foreign Subsidiary that is a CFC or for this European Guarantee or any property
subject thereto. When making any demand hereunder against any of the European
Guarantors, any Secured Party may, but shall be under no obligation to, make a
similar demand on any Loan Party or any other European Guarantor or guarantor,
and any failure by any Secured Party to make any such demand or to collect any
payments from any Loan Party or any such other European Guarantor or guarantor
or any release of any Loan Party or such other European Guarantor or guarantor
shall not relieve any of the European Guarantors in respect of which a demand or
collection is not made or any of



--------------------------------------------------------------------------------

the European Guarantors not so released of their several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of any Secured Party against any of
the European Guarantors.

SECTION 5. Security. Each of the European Guarantors authorizes each of the
other Secured Parties, in accordance with the terms and subject to the
conditions set forth in the Credit Agreement and the Security Documents to which
such European Guarantor is a party, to (i) take and hold security for the
payment of this European Guarantee or the Obligations of each Foreign Subsidiary
that is a CFC and exchange, enforce, waive and release any such security,
(ii) apply such security and direct the order or manner of sale thereof as they
in their sole discretion determine and (iii) release or substitute any one or
more endorsees, other guarantors or other obligors.

SECTION 6. Luxembourg Security. (a) As security for the payment or performance,
as the case may be, in full of its guarantees hereunder, each of Luxembourg
Parent and Luxembourg Holdco (each of Luxembourg Parent and Luxembourg Holdco,
for purposes of paragraphs (a) through (d) of this Section 6, being called a
“Grantor”) hereby bargains, sells, conveys, assigns, sets over, pledges,
hypothecates and transfers to the Collateral Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all of such
Grantor’s right, title and interest in and to all of the following property now
owned or at any time hereafter acquired by such Grantor and located within the
United States of America or any jurisdiction therein, subject to Permitted Liens
(collectively, with respect to each Grantor, the “Collateral”):

(1) all Accounts;

(2) all cash and Deposit Accounts;

(3) all General Intangibles;

(4) all Instruments;

(5) all Investment Property;

(6) Letter-of-Credit rights;

(7) all books and records pertaining to the Collateral; and

(8) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding anything contained in this European Guarantee or any Loan
Document to the contrary, “Collateral” shall not include any property of the
type specified in Sections 6(a)(ii), 6(a)(iii) and 6(a)(iv) if the granting of a
Lien by such Grantor hereunder would violate the terms of, or otherwise
constitute a default under, any document or



--------------------------------------------------------------------------------

instrument to which any Loan Party is a party (other than those documents or
instruments between or among the Loan Parties and/or their Affiliates only)
relating to the ownership of, or pertaining to any rights or interests held in,
such property; provided that the terms to be violated or default that would
result in the event of the granting of the Lien hereunder are typical or
customary in connection with the document or instrument to which they relate.

Such security interests are granted as security only and shall not subject any
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

Each Grantor hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Collateral or any part thereof and amendments
thereto that (i) indicate the Collateral as all assets of such Grantor or words
of similar effect as being of an equal or lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

(b) Other Actions. In order to further insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Collateral owned by it:

(1) Instruments. Except as otherwise provided in the Pledge Agreement or Pledge
Agreements applicable to such Grantor, if any Grantor shall at any time hold or
acquire any Instruments, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

(2) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall either (i) cause the depositary bank to
agree to comply with instructions from the Collateral Agent to such depositary
bank directing the disposition of funds from time to time credited to such
Deposit Account, without further consent of such Grantor or any other person,
pursuant to an agreement reasonably satisfactory to the Collateral Agent, or
(ii) arrange for the Collateral Agent to become the customer of the depositary
bank with respect to the Deposit Account, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw funds
from such Deposit Account; provided that such Grantor shall not be required to
take such actions with respect to such Deposit Account until such period as may
reasonably be specified by the Collateral Agent. The Collateral Agent agrees
with each Grantor that the Collateral Agent shall not give any such instructions
or



--------------------------------------------------------------------------------

withhold any withdrawal rights from any Grantor unless an Event of Default has
occurred and is continuing, or, after giving effect to any withdrawal, would
occur. The provisions of this paragraph shall not apply to (A) any Deposit
Account for which any Grantor, the depositary bank and the Collateral Agent have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Collateral Agent for the specific purpose
set forth therein and (B) Deposit Accounts for which the Collateral Agent is the
depositary.

(3) Investment Property. Except to the extent otherwise provided in the
applicable Pledge Agreements, if any Grantor shall at any time hold or acquire
any certificated securities, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify. If any securities now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, with such period as may reasonably be specified by the
Collateral Agent, either (A) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (B) arrange for the Collateral Agent
to become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall
immediately notify the Collateral Agent thereof and, at the Collateral Agent’s
reasonable request, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements or (as the case may be)
to apply any value distributed on account of any commodity contract as directed
by the Collateral Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (B) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Collateral Agent to become the entitlement holder with respect
to such investment property, with the Grantor being permitted, only with the
consent of the Collateral Agent, to exercise rights to withdraw or otherwise
deal with such investment property. The Collateral Agent agrees with each of the
Grantors that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this paragraph shall not apply
to any financial assets credited to a securities account for which the
Collateral Agent is the securities intermediary.



--------------------------------------------------------------------------------

(4) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under UCC Section 9-105 of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.

(5) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit (other than a trade letter of credit) in an amount in excess of
$500,000 now or hereafter issued in favor of such Grantor, such Grantor shall
promptly notify the Collateral Agent thereof and, at the reasonable request of
the Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (A) arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (B) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(c) Remedies.

(1) Notice to Account Debtors. Upon the request of the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, a
Grantor shall notify account debtors on any Account, Chattel Paper, General
Intangible or other Collateral that such Account, Chattel Paper, General
Intangible or other Collateral has been assigned to the Collateral Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
during the continuance of such an Event of Default shall be made directly to the
Collateral Agent.



--------------------------------------------------------------------------------

(2) Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Collateral Agent and the Secured Parties specified in Section 6(c)(vi) with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing, all Proceeds received by a Grantor consisting of cash, checks and
other near-cash items shall upon the Collateral Agent’s request be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor, and shall, upon the Collateral Agent’s request (it being understood
that the exercise of remedies by the Secured Parties in connection with an Event
of Default under Sections VII(h) and VII(i) of the Credit Agreement shall be
deemed to constitute a request by the Collateral Agent for the purposes of this
sentence) forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly endorsed by
such Grantor to the Collateral Agent, if required) and held by the Collateral
Agent in a Collateral Account maintained under the sole dominion and control of
the Collateral Agent and on terms and conditions reasonably satisfactory to the
Collateral Agent. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall, subject to Section 6(c)(iii), continue to be held as
collateral security for all the Obligations of each Foreign Subsidiary that is a
CFC and shall not constitute payment thereof until applied as provided in
Section 6(c)(iii).

(3) Application of Proceeds. If an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have requested a Grantor to take any
action set forth in Sections 6(c)(ii) or 6(c)(vi) or the Collateral Agent shall
have taken any action pursuant to Section 6(c)(iv), the Collateral Agent shall
apply the proceeds as follows:

First, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in its capacity as such hereunder or under any
other Loan Document) in connection with such collection or sale or otherwise in
connection with this European Guarantee or any of the Obligations of each
Foreign Subsidiary that is a CFC, including all reasonable court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent hereunder or under any other Loan
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

Second, to the payment of all amounts of the Obligations of each Foreign
Subsidiary that is a CFC owed to the Secured Parties in respect of Loans made by
them and outstanding and amounts owing in respect of any LC Disbursement or
Letter of Credit or under any Cash Management Arrangement, Commodity Rate
Protection Agreement or Interest/Exchange Rate Protection Agreement, pro rata as
among the Secured Parties in accordance with the amount of such Obligations owed
to them;



--------------------------------------------------------------------------------

Third, to the payment and discharge in full of the Obligations of each Foreign
Subsidiary that is a CFC (other than those referred to above), pro rata as among
the Secured Parties in accordance with the amount of such Obligations owed to
them; and

Fourth, after payment in full of all Obligations of each Foreign Subsidiary that
is a CFC, to the applicable Grantor, or its successors or assigns, or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, any Collateral then remaining.

(4) UCC Remedies. If an Event of Default shall have occurred and be continuing,
the Collateral Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this European
Guarantee and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon a Grantor or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of (to the extent permitted by
law) any right or equity of redemption in a Grantor, which right or equity is
hereby, to the extent permitted by law, waived or released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses incurred therein or incidental to the care or safekeeping of
any of such Collateral or reasonably relating to such Collateral or the rights
of the Collateral Agent and the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 6(c)(iii), and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including Sections 9-610 and 9-615 of the UCC,
need the Collateral Agent account for the surplus, if any, to such Grantor. If
any notice of a proposed sale or other



--------------------------------------------------------------------------------

disposition of such Collateral shall be required by law, such notice shall be in
writing and deemed reasonable and proper if given at least 10 days before such
sale or other disposition.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
European Guarantee. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(5) Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges it may acquire under the UCC. Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay (i) in the case of each Grantor, its
Obligations or the Obligations of Swissco and (ii) the reasonable fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

(6) Collections on Accounts. (a)The Collateral Agent hereby authorizes each
Grantor to collect the Accounts, and the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by a Grantor during the continuance of such
an Event of Default, (x) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of and on terms and
conditions reasonably satisfactory to the Collateral Agent, subject to
withdrawal by the Collateral Agent as provided in Section 6(c)(iii), and
(y) until so turned over, shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor.

(b) At the Collateral Agent’s reasonable request after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.

(d) Collateral Agent’s Appointment as Attorney-in-Fact; Collateral Agent’s
Performance of Grantors’ Obligations.



--------------------------------------------------------------------------------

(1) Powers. Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, during the continuance of an Event of Default, as its true and
lawful attorney-in-fact, with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name
from time to time in the Collateral Agent’s discretion, for the purpose of
carrying out the terms of this European Guarantee, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this European
Guarantee, and, without limiting the generality of the foregoing, such Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do the following upon
the occurrence and during the continuance of an Event of Default:

(a) in the name of such Grantor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument or
General Intangible or with respect to any other Collateral and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Account, Instrument or General
Intangible or with respect to any other Collateral whenever payable;

(b) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral (other than Permitted Liens), to effect any repairs or
any insurance called for by the terms of this European Guarantee and to pay all
or any part of the premiums therefor and the costs thereof,

(c) to execute, in connection with any sale provided for in Section 6(c)(iv),
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(d)(i) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (ii) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (iii) to sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (v) to defend any suit, action or proceeding



--------------------------------------------------------------------------------

brought against any Grantor with respect to any Collateral; (vi) to settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; and (vii) generally, to use, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and at the expense
of such Grantor, at any time, or from time to time, all acts and things which
the Collateral Agent reasonably deems necessary to protect, preserve or realize
upon such Collateral and the Collateral Agent’s and the Secured Parties’
security interests therein and to effect the intent of this European Guarantee,
all as fully and effectively as such Grantor might do.

(2) Performance by Collateral Agent of Grantor’s Obligations. If any Grantor
fails to perform or comply with any of its agreements contained herein, the
Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

(3) Grantor’s Reimbursement Obligation. The expenses of the Collateral Agent
reasonably incurred in connection with actions undertaken as provided in this
Section 6(d), together with interest thereon at a rate per annum equal to the
default rate of interest set forth in Section 2.12 of the Credit Agreement, from
the date payment is demanded by the Collateral Agent to the date reimbursed by a
Grantor, shall be payable by the applicable Borrower to the Collateral Agent on
demand.

(4) Ratification; Power Coupled With An Interest. Each Grantor hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue hereof.
All powers, authorizations and agencies contained in this European Guarantee are
coupled with an interest and are irrevocable until this European Guarantee is
terminated and the security interests created hereby are released.

(e) Termination and Release. (1)Section 6 of this European Guarantee and the
security interest created hereunder shall terminate when all Obligations have
been fully and indefeasibly paid and when the Secured Parties have no further
Commitments under the Credit Agreement and no Letters of Credit are outstanding,
at which time the Collateral Agent shall execute and deliver to each Grantor, or
to such person or persons as such Grantor shall reasonably designate, all
Uniform Commercial Code termination statements and similar documents prepared by
such Grantor at its expense which such Grantor shall reasonably request to
evidence such termination. Any execution and delivery of termination statements
or documents pursuant to this Section 6(e) shall be without recourse to or
warranty by the Collateral Agent.

(2)Notwithstanding anything herein to the contrary, if all the obligations in
respect of any Cash Management Arrangement, Commodity Rate



--------------------------------------------------------------------------------

Protection Agreement or Interest/Exchange Rate Protection Agreement, if any,
have been secured on a ratable basis with the obligations under a refinancing or
replacement of the Credit Agreement, then this Section 6 and the security
interest created hereunder shall terminate when all the obligations under the
Credit Agreement have been fully and indefeasibly paid and when the Secured
Parties have no further Commitments under the Credit Agreement and no Letters of
Credit are outstanding.

(3)Each Grantor shall automatically be released from its obligations under this
Section 6 of this European Guarantee and the Security Interest in the Collateral
of such Grantor shall be automatically released in the event that a portion of
the Capital Stock of such Grantor shall be sold, transferred or otherwise
disposed of to a person that is not an Affiliate of GrafTech in a transaction
permitted pursuant to Section 6.05 of the Credit Agreement that will result in
such Grantor ceasing to be a Subsidiary after giving effect to such disposition.
Any Collateral granted hereunder shall be released (automatically and without
further action on the part of the Collateral Agent) upon the sale, transfer or
other disposition of such Collateral to a transferee who is not a “Grantor”
hereunder, to the extent that such sale, transfer or other disposition is
permitted under the Credit Agreement.

SECTION 7. Guarantee Absolute and Unconditional. Each European Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations of any Foreign Subsidiary that is a CFC and notice of or proof of
reliance by any Secured Party upon this European Guarantee or acceptance of this
European Guarantee; the Obligations of each Foreign Subsidiary that is a CFC,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
European Guarantee; and all dealings between any Loan Party and any of the
European Guarantors, on the one hand, and any of the Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this European Guarantee. Each European Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Loan Party or any of the European Guarantors with
respect to the Obligations of each Foreign Subsidiary that is a CFC. Each
European Guarantor understands and agrees that this European Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment, and
not of collection, and without regard to (a) the validity, regularity or
enforceability of the Credit Agreement, any other Loan Document, any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement, any of the Obligations of any Foreign Subsidiary that
is a CFC or any other collateral security or guarantee therefor or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (b) any defense, setoff or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any Loan
Party against any Secured Party, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of any Secured Party, any Loan Party or such
European Guarantor) which may or might in any manner or to any extent vary the
risk of the



--------------------------------------------------------------------------------

European Guarantor or otherwise constitutes, or might be construed to
constitute, an equitable or legal discharge of any Loan Party in respect of the
Obligations, or of such European Guarantor under this European Guarantee, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against any European Guarantor, any Secured Party may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
any Loan Party or any other person (including any other European Guarantor) or
against any collateral security or guarantee for the Obligations of any Foreign
Subsidiary that is a CFC or any right of offset with respect thereto, and any
failure by any Secured Party to pursue such other rights or remedies or to
collect any payments from any Loan Party or any such other person (including any
other European Guarantor) or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any Loan
Party or any such other person (including any other European Guarantor) or any
such collateral security, guarantee or right of offset, shall not relieve such
European Guarantor of any liability hereunder and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of any Secured Party against such European Guarantor. This European Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon each European Guarantor and the successors and
assigns thereof, and shall inure to the benefit of each Secured Party and its
successors, endorsees, transferees and assigns, until all the Obligations of
each Foreign Subsidiary that is a CFC and the obligations of the European
Guarantors under this European Guarantee shall have been satisfied by the
indefeasible payment in full, no Letters of Credit shall be outstanding and the
Commitments shall have been terminated with respect to each Subsidiary that is a
CFC, notwithstanding that from time to time while the Commitments are in effect
during the term of the Credit Agreement any Loan Party may be free from any
Obligations.

SECTION 8. Reinstatement. This European Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations of any Foreign Subsidiary that is a CFC
is rescinded or must otherwise be restored or returned by any Secured Party for
any reason whatsoever, including upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Loan Party or any European Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Loan Party or any European Guarantor
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

SECTION 9. Payments. Each European Guarantor hereby guarantees that payments
hereunder will be paid to the Collateral Agent without setoff or counterclaim in
Dollars at the office of the Collateral Agent set forth in the Credit Agreement.

SECTION 10. Information. Each of the European Guarantors assumes all
responsibility for being and keeping itself informed of the Loan Parties’
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations of each Foreign Subsidiary that is a CFC
and the nature, scope and extent of the risks that such European Guarantor
assumes and incurs hereunder, and agrees that none of the Secured Parties will
have any duty to advise any of the European



--------------------------------------------------------------------------------

Guarantors of information known to it or any of them regarding such
circumstances or risks.

SECTION 11. Representations and Warranties. Each European Guarantor represents
and warrants to and with each Secured Party that all representations and
warranties in the Loan Documents that relate to such European Guarantor are true
and correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date.

SECTION 12. Covenants. Each of the European Guarantors covenants and agrees with
the Secured Parties that, from and after the date of this European Guarantee
until the date upon which the Obligations are indefeasibly paid in full, no
Letters of Credit are outstanding and the Commitments are terminated, unless the
Required Lenders shall otherwise consent in writing, it will comply with each
covenant set forth in Articles V and VI of the Credit Agreement to the extent
that it relates to such European Guarantor; provided, that notwithstanding
anything herein to the contrary, if all the obligations in respect of any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement, if any, have been secured on a ratable basis with the
obligations under a refinancing or replacement of the Credit Agreement, then the
covenant compliance obligations under this Section 12 shall terminate when all
the obligations under the Credit Agreement have been fully and indefeasibly paid
and when the Secured Parties have no further Commitments under the Credit
Agreement and no Letters of Credit are outstanding.

SECTION 13. Authority of Collateral Agent. Each European Guarantor acknowledges
that the rights and responsibilities of the Collateral Agent under this European
Guarantee with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this European Guarantee shall, as between the Collateral Agent
and the other Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Collateral Agent and each European Guarantor, the Collateral
Agent shall be conclusively presumed to be acting as agent for the other Secured
Parties with full and valid authority so to act or refrain from acting.

SECTION 14. Notices. All notices, requests and demands to or upon any Secured
Party or any European Guarantor under this European Guarantee shall be given or
made in accordance with Section 9.01 of the Credit Agreement and addressed, if
to any Secured Party or European Guarantor, at its address or transmission
number for notices provided in Section 9.01 of the Credit Agreement. The
Collateral Agent, each Secured Party and each European Guarantor may change its
address and transmission numbers for notices by notice in the manner provided in
this Section.

SECTION 15. Counterparts. This European Guarantee may be executed by one or more
of the European Guarantors in any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same



--------------------------------------------------------------------------------

instrument. A set of the counterparts of this European Guarantee signed by all
the European Guarantors shall be lodged with the Collateral Agent.

SECTION 16. Severability. Any provision of this European Guarantee or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the prohibited or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provisions.

SECTION 17. Right of Setoff. If an Event of Default shall have occurred and be
continuing under the Credit Agreement, each Secured Party is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Secured Party to or for the credit or the account of any European
Guarantor against any of and all the obligations of such European Guarantor now
or hereafter existing under this European Guarantee irrespective of whether or
not such Secured Party shall have made any demand under this European Guarantee
and although such obligations may be unmatured. The rights of each Secured Party
under this Section 17 are in addition to other rights and remedies (including
other rights of setoff) any such Secured Party may have.

SECTION 18. Integration. This European Guarantee represents the agreement of
each European Guarantor with respect to the subject matter hereof and there are
no promises or representations by any European Guarantor or any Secured Party
relative to the subject matter hereof not reflected herein.

SECTION 19. Amendments in Writing; No Waiver, Cumulative Remedies. (a) None of
the terms or provisions of this European Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each European Guarantor and the Collateral Agent; provided that any provision of
this European Guarantee may be waived by the Required Lenders pursuant to a
letter or agreement executed by the Collateral Agent or by telecopy transmission
from the Collateral Agent.

(b) No Secured Party shall by any act (except by a written instrument pursuant
to Section 19(a)) or delay be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy



--------------------------------------------------------------------------------

hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such Secured Party would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

SECTION 20. Section Headings. The section headings used in this European
Guarantee are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

SECTION 21. Successors and Assigns. This European Guarantee shall be binding
upon the successors and assigns of each European Guarantor and shall inure to
the benefit of each European Guarantor and each Secured Party and their
successors and assigns; provided that this European Guarantee may not be
assigned by any European Guarantor without the prior written consent of the
Collateral Agent.

SECTION 22. GOVERNING LAW. THIS EUROPEAN GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 23. Submission To Jurisdiction; Waivers. Each European Guarantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this European Guarantee and the other Loan Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such European Guarantor
at its address set forth in Section 14 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

SECTION 24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS EUROPEAN GUARANTEE OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS EUROPEAN GUARANTEE AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 24.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this European Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

 

GRAFTECH LUXEMBOURG I S.À.R.L.,   By     /s/ John D. Moran   Name: John D. Moran
  Title: Attorney-in-Fact

 

GRAFTECH LUXEMBOURG II S.À.R.L.,   By     /s/ John D. Moran   Name: John D.
Moran   Title: Attorney-in-Fact

 

GRAFTECH SWITZERLAND S.A.,   By     /s/ John D. Moran   Name: John D. Moran  
Title: Attorney-in-Fact

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent,    by     /s/ Brian Knapp  
Name: Brian Knapp   Title: Vice President



--------------------------------------------------------------------------------

PROVISIONS APPLICABLE TO EUROPEAN GUARANTORS

Swissco

If and to the extent Swissco secures and/or guarantees the Obligations of
Foreign Subsidiaries that are direct or indirect parent companies of Swissco or
their direct or indirect subsidiaries (except for Swissco itself and its direct
and indirect subsidiaries) (the foregoing referred to from time to time as
“Upstream and Cross-Stream Obligations”), and not Obligations that are Swissco’s
primary obligations or the primary obligations of Foreign Subsidiaries that are
direct or indirect subsidiaries of Swissco, the following limitations shall
apply:

(a) Maximum Amount which may be secured or guaranteed by Swissco:

The aggregate:

(i) liability of Swissco; and

(ii) use of proceeds from the enforcement of the Collateral of Swissco, under
this European Guarantee and any and all other Loan Documents shall not exceed
the amount of Swissco’s freely disposable equity in accordance with Swiss law,
presently being the total shareholder equity less the total of (a) the aggregate
share capital and (b) statutory reserves (including reserves for own shares and
revaluations as well as agio) to the extent such reserves cannot be transferred
into unrestricted, distributable reserves. The amount of freely disposable
equity shall be determined on the basis of an audited annual or interim balance
sheet of Swissco.

This limitation shall only apply to the extent it is a requirement under
applicable law at the time (a) Swissco is required to perform or (b) Collateral
of Swissco is enforced under the Loan Documents. Such limitation shall not free
Swissco from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when Swissco has
again freely disposable equity if and to the extent such freely disposable
equity is available. The limitation shall not apply to the extent Swissco
guarantees any amounts borrowed under any Loan Document that are lent to Swissco
or to wholly owned direct or indirect subsidiaries of Swissco, and shall
accordingly not apply to the Collateral of Swissco being enforced as
security/guarantee for the Obligations of Swissco or the Obligations of direct
or indirect subsidiaries of Swissco.

Swissco shall, and Luxembourg Holdco or any successor shareholder of Swissco
which is a party to a Loan Document shall procure that Swissco will, take and
cause to be taken all and any action (including, without limitation, (a) the
passing of any shareholders’ resolutions to approve any payment or other
performance under this European Guarantee or any other Loan Document and (b) the
obtaining of any confirmations which may be required as a matter of Swiss
mandatory law in force at the time Swissco is required to



--------------------------------------------------------------------------------

make a payment or perform other obligations under this European Guarantee or any
other Loan Document) in order to allow a prompt payment of amounts owing by
Swissco under the Loan Documents, a prompt use of proceeds from the Collateral
of Swissco as well as the performance by Swissco of other obligations under the
Loan Documents with a minimum of limitations.

If the enforcement of the Obligations of Swissco under the Loan Documents would
be limited due to the effects referred to in this Clause, Swissco shall further,
to the extent permitted by applicable law and Swiss accounting standards and
upon request by the Administrative Agent, write up or sell any of its assets
that are shown in its balance sheet with a book value that is significantly
lower than the market value of the assets, in case of sale, however, only if
such assets are not necessary for Swissco’s business and such sale is permitted
under this European Guarantee or any other Loan Document.

(b) Swiss Withholding Tax

(i) If so required under applicable law (including double tax treaties) at the
time it is required to make a payment under this European Guarantee or any other
Loan Document, Swissco:

(A) shall use its best efforts to ensure that such payments can be made without
deduction of Swiss withholding tax (Verrechnungssteuer), or with deduction of
Swiss withholding tax at a reduced rate, by discharging the liability to such
tax by notification pursuant to applicable law (including tax treaties) rather
than payment of the tax;

(B) shall deduct the Swiss withholding tax at such rate (being 35% on the
Restatement Effective Date) as is in force from time to time if the notification
procedure pursuant to sub-paragraph (A) above does not apply; or shall deduct
the Swiss withholding tax at the reduced rate resulting after discharge of part
of such tax by notification if the notification procedure pursuant to
sub-paragraph (A) applies for a part of the Swiss withholding tax only; and
shall pay within the time allowed any such taxes deducted to the Swiss Federal
Tax Administration; and

(C) shall promptly notify the Administrative Agent that such notification or, as
the case may be, deduction has been made, and provide the Administrative Agent
with evidence that such a notification of the Swiss Federal Tax Administration
has been made or, as the case may be, such taxes deducted have been paid to the
Swiss Federal Tax Administration.

(ii) If Swissco is required under applicable law (including double tax treaties)
to deduct Swiss withholding tax at the time the Collateral Agent is enforcing
the Collateral of Swissco, the Administrative Agent shall deduct from the
proceeds from such enforcement the Swiss withholding tax at such rate (being 35%
on the Restatement Effective Date) as is in force from time to time and shall
pay without delay, any such taxes deducted to the Swiss Federal Tax
Administration.

(C) In the case of a deduction of Swiss withholding tax, Swissco shall use its
best efforts to ensure that any person that is entitled to a full or partial
refund of the Swiss



--------------------------------------------------------------------------------

withholding tax deducted from such payment under this European Guarantee or any
other Loan Document or the proceeds of the enforcement of the Collateral of
Swissco, will, as soon as possible after such deduction:

(1) request a refund of the Swiss withholding tax under applicable law
(including tax treaties), and

(2) pay to the Administrative Agent upon receipt any amount so refunded.

The Administrative Agent shall use its reasonable best efforts to collaborate
with Swissco to secure such refund.

(iii) Additional Amount

To the extent Swissco is required to deduct Swiss withholding tax pursuant to
Clause (ii) above, and if the maximum amount of freely disposable shareholder
equity pursuant to clause (i) above is not fully utilized, additional Collateral
of Swissco shall be enforced until the enforcement proceeds equate an amount
which (after making any deduction of Swiss withholding tax) would have resulted
if no deduction of Swiss withholding tax had been required, provided that such
enforcement amount (including the increased amount) shall in any event be
limited to the maximum amount of freely disposable shareholder equity pursuant
to clause (i) above. In case of an enforcement of additional Collateral of
Swissco pursuant to this section (iii), any refund of Swiss withholding tax
obtained by Swissco under clause (ii)(C) above shall be for the account of
Swissco. If the refund is made to a Lender such Lender shall transfer the refund
so received to Swissco.



--------------------------------------------------------------------------------

Luxembourg Parent and Luxembourg Holdco

(a) Notwithstanding anything herein to the contrary but subject to paragraph
(b) below, the obligations and liabilities of any European Guarantor existing
under the laws of Luxembourg (a “Luxembourg Guarantor”) under this European
Guarantee shall at no time, in the aggregate, exceed an amount equal to the
maximum financial capacity of such Luxembourg Guarantor, such maximum financial
capacity being limited to 95% of such Luxembourg Guarantor’s net capitaux
propres (as referred to in article 34 of the amended Luxembourg law of
19th December 2002 on the commercial register and annual accounts, where the
capitaux propres means the shareholder’s equity (including the share capital,
share premium, legal and statutory reserves, other reserves, profits or losses
carried forward, investment subsidies and regulated provisions) of such
Luxembourg Guarantor as shown in the latest financial statements (comptes
annuels) available at the date of the relevant payment hereunder and approved by
the shareholders of such Luxembourg Guarantor and certified by the statutory
auditors, as the case may be).

(b) Notwithstanding anything herein to the contrary, the obligations and
liabilities of any Luxembourg Guarantor under this European Guarantee shall not
include any obligation or liability to the extent that, if so included, would
constitute an abuse of assets as defined by criminal law provisions set forth in
article 171-1 of the Luxembourg law on commercial companies dated August 10,
1915 as amended.

(i)The restrictions and limitations set forth in paragraph (a) above with
respect to any Luxembourg Guarantor shall not apply to obligations and
liabilities of such Luxembourg Guarantor under this European Guarantee in
respect of:

(A) obligations of the subsidiaries of such Luxembourg Guarantor; and

(B) obligations of any primary obligor or any European Guarantor that is not a
subsidiary of such Luxembourg Guarantor, up to an amount equal to the aggregate
outstanding amount of loans and advances made, directly or indirectly, by any
primary obligor or any such European Guarantor to such Luxembourg Guarantor or
any subsidiary of such Luxembourg Guarantor.